department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax release number release date legend org organization name xx date address address org address certified mail -- return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated may 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective august 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 of the code and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 after august 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending july 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication rfs fs id er - tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service tege eo examinations commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication sec_892 form_6018 form_886 report of examination letter catalog number 34809f -- sec_86a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein year period ended 20xx07 20xx07 20xx07 20xx07 schedule no or exhibit legend org state state organization name xx date address address city city president president dir-1 director issue whether an organization’s exempt status under internal_revenue_code sec_501 should other documents in be revoked because it accordance with internal_revenue_code sec_6001 and sec_1_6001-1 to provide books records and has failed facts the case was assigned to the field on february 20xx based on an outside referral org did not file form_990 in fiscal years 20xx 20xx 20xx and 20xx although research confirms the eo received revenues in excess of dollar_figure in each of these fiscal tax periods e e e e as shown on president’s ebay website the eo is in march 20xx website research identifies the org as sellers of artworks created by listed as the organization president where payment for artwork should be made additionally the eo terms and conditions of sale of the artwork include this work is original this work is certified to be free from all defects due to faulty craftsmanship or faulty if flaws shall appear during materials for a period of twelve month from date of sale this time repairs shall be made by us copyright of the work is held by the org resale of transfer of work requires that the org be informed of the new owner and the price of the sale should the price be more than dollar_figure over the original price stated herein according to state and state state law of amount over the original price shall be given to artist by seller these terms only apply to sales made in the states of state and state the org shall have the right to photograph scan or through any other means of media reproduce the piece if necessary for publicity or reproduction purposes you are only buying the original not the reproduction rights the org shall have the indefinitely upon days notice insurance costs for participation in retrospective shows if artwork is rented out by purchaser org shall receive of rental income artwork can not be exhibited in public without written approval of the org retrospective shows include the artwork in we will pay for any necessary shipping or right to e e e e the above information supports the internal revenue service's decision to request additional information from the org to determine if the eo had a filing requirement and if unrelated if filing_requirements existed it was tege business income existed in the audited period division's responsibility to secure the required delinquent returns form 886-acrev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service schedule no or exhibit poem 886a explanation of items name of taxpayer org ein year period ended 20xx07 20xx07 20xx07 20xx07 on april 20xx after making several telephone attempts for contact letter our initial appointment when no prior telephone contact with taxpayer has been made was prepared and mailed certified on april 20xx to the eo office address located at address city state the the updated appointment was scheduled for may 20xx pincite 00pm a return receipt was received on april 20xx signed and dated april 20xx public website named accurint address was secured through a on may 20xx arrive at the address referenced above to meet with dir-1 as outlined in the only organization located at this address was us post my initial appointment letter office inc a mail box service provider the attendant on duty confirmed the address and said also visited the agent for service of process this was the only entrance for that address address at address city state located nearby there were no listings for dir-1 or the eo at that address further research confirmed the org received approximately dollar_figure 20xx-20xx resulting in 20xx and 20xx file in revenue for the period a form_990 filing requirement in fiscal tax periods 20xx 20xx contributions were made by a city non-profit see tax_return copies in additional information research about the organization’s current location produced no additional the eo was notified by mail on june 20xx that third party contacts would be employed the envelope wa sec_1 20xx per i r m dollar_figure a third party letter was mailed on july returned unopened by the postal service to tege on august 20xx the manager on august 20xx the post office box services manager was interviewed the org is a current client the address given by the manager as address city stated state is the only address on file the client pays their bill and picks up their mail as long as the client pays the bill additional address information is not required on september 20xx a day demand to file letter was prepared per il r m dollar_figure and a signed return mailed certified to dir-1 executive director org at address city state receipt was received on september 20xx the receipt was signed by the manager of the postal service on september 20xx periodic telephone calls were made monthly to make contact with the taxpayer without results the day period expired on december 20xx to date dir-1 nor the eo have not responded to our attempts to contact them law form 886-a rev department of the treasury - internal_revenue_service page -2- department of the preasury - internal_revenue_service poa 886a name of taxpayer org ein year period ended 20xx07 20xx07 20xx07 20xx07 explanation of items schedule no or exhibit section of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep such records render such returns and comply with such rules and regulations as the secretary may from time to time prescribe the sec_6033 of the code provides except as provided in sec_6033 every stating organization exempt from tax under sec_501 shall other specifically information for the purposes of carrying out the internal revenue laws as the secretary may such by forms statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe and disbursements and render under oath an annual return regulations prescribe of gross records receipts income items keep such such and file or sec_1 6001-i a in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 rreasury regulation sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or in the employees and shall be retained as long as the contents thereof may be material administration of any internal revenue law regulation h has treasury is required to file an annual established its right to exemption from tax whether or not it return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to of the administer the provisions of subchapter_f sec_501 and the following chapter code and sec_6033 organization provides which every that c b concerns an exempt_organization that was revrul_59_95 requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization is previously held exempt on the grounds that the organization has not established that it observing the conditions required for the continuation of exempt status form 886-aev department of the treasury - internal_revenue_service page -3- department of the hersut - internal_revenue_service schedule no or exhibit hann rs6a explanation of items name of taxpayer org ein year period ended 20xx07 20xx07 20xx07 20xx07 in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet of a complete and certain reporting requirements accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it for any unrelated business was granted tax-exempt status and to determine its income_tax these requirements relate to the filing liability not organized or freasury regulation c -1 d ii provides an organization is of this operated exclusively for one or more of the purposes specified in subdivision i thus to meet the subparagraph unless it serves a public rather than a private interest is not requirement of this subdivision it organized or operated for the benefit of private interests such as designated individuals the his family shareholders of the organization or persons controlled directly or creator or indirectly by such private interests is necessary for an organization to establish that it conclusion is the internal based on the facts presented above and no response from the taxpayer it revenue service's position that the eo failed to meet the reporting requirements under sec_6001 and sec_6033 and does not qualify as an organization exempted from federal income accordingly the proposed revocation of the org's tax exempt tax under sec_501 status is effective beginning august 20xx a form_1120 u s income_tax return must be filed for fiscal tax years ending july 20xx 20xx 20xx and 20xx subsequent returns if any should be sent to the following mailing address the effective date of the revocation will be the first day after the end of the 90-day period 91st day form 886-acrev department of the treasury - internal_revenue_service page -4-
